Citation Nr: 1416435	
Decision Date: 04/14/14    Archive Date: 04/24/14

DOCKET NO.  10-36 092A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial compensable rating for pseudofolliculitis barbae prior to May 7, 2013; and in excess of 10 percent from that date.

2.  Entitlement to an initial rating in excess of 20 percent for lumbar spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The Appellant is a Veteran who served on active duty from April 2002 to April 2009. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Winston-Salem, North Carolina Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran submitted a timely August 2009 notice of disagreement (NOD); and the RO subsequently issued a July 2010 statement of the case (SOC).  Thereafter, the Veteran submitted a substantive appeal in September 2010.

In May 2012, the Veteran testified before the undersigned at a Central Office Board hearing.  A transcript of the hearing has been associated with the Veteran's electronic file.

In May 2013, the Veteran submitted additional claims, which included a statement essentially asserting that he should be entitled to an increased rating for pseudofolliculitis barbae.  Although the issue of increased rating for pseudofolliculitis barbae is currently on appeal, the RO erroneously accepted the Veteran's statement as a new claim for increased rating.  In a February 2013 rating decision, the RO assigned a 10 percent rating for such disability, effective May 7, 2013, the purported date of the Veteran's claim for increase.  Consequently, the Board has re-characterized the claim as staged ratings as noted on the title page.

The issue of an initial rating in excess of 20 percent for lumbar spine disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran when any action on his part is required.


FINDINGS OF FACT

1.  Throughout the entire appeal period, the Veteran's pseudofolliculitis barbae has reasonably been shown to require intermittent oral systemic therapy for a total duration of less than six weeks.

2.  At no time during the appeal period has the Veteran's pseudofolliculitis barbae manifested as covering 20 to 40 percent of the entire body; or 20 to 40 percent of the exposed areas affected; or required six weeks or more of systemic therapy.


CONCLUSION OF LAW

Throughout the entire appeal period, the criteria for a 10 percent rating, but not higher, for pseudofolliculitis barbae have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.118, Diagnostic Code 7806 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.

The RO provided the Veteran pre-adjudication notice by letter dated in October 2008.  This appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection for pseudofolliculitis barbae.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no additional discussion of the duty to notify is required.
VA also has a duty to assist the Veteran in the development of the claim, which is not abrogated by the granting of service connection.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The electronic file contains the Veteran's post-service reports of VA treatment and examinations.  Moreover, the Veteran's statements and Board hearing testimony in support of the claims are of record.  The Board has carefully reviewed such statements and concludes no additional available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim decided herein. 

Additionally, the Veteran was afforded VA examinations in March 2009, May 2011, and January 2014 to evaluate the skin disability.  Neither the Veteran nor his representative has alleged that such are inadequate for rating purposes.  Moreover, the Board finds that the examinations are adequate in order to evaluate the Veteran's service-connected skin disability as they include an interview with the Veteran, a review of the record, and a full physical examination, addressing the relevant rating criteria.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  Furthermore, the Veteran has not asserted, and the evidence does not show, that his symptoms have materially worsened since the most recent January 2014 evaluation.  See 38 C.F.R. §§ 3.326, 3.327 (reexaminations will be requested whenever VA determines there is a need to verify the current severity of a disability, such as when the evidence indicates there has been a material change in a disability or that the current rating may be incorrect.); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  The Board accordingly finds no reason to remand for further examination. 

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Additionally, in May 2012, the Veteran was provided an opportunity to set forth his contentions during a hearing before a Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2)  requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the May 2012 hearing, the undersigned enumerated the issues on appeal.  Also, information was solicited regarding the nature, severity, and frequency of the Veteran's skin symptomatology and the functional impact such disability has on his daily life and employment.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the Veteran's claim. As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

Analysis

Initially, the Board notes that all of the evidence in the Veteran's electronic file, with an emphasis on the evidence relevant to this appeal, has been reviewed.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.  

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Id. at 126.

The Veteran's pseudofolliculitis barbae is rated as noncompensable, effective May 1, 2009 and prior to May 7, 2013, under 38 C.F.R. § 4.118, Diagnostic Code 7806, which pertains to dermatitis and eczema.

Under Diagnostic Code 7806, a noncompensable rating is assigned for dermatitis or eczema where less than 5 percent of the entire body or less than 5 percent of the exposed areas are affected, and; no more than topical therapy has been required during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806.

A 10 percent rating is warranted where at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent of exposed areas are affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs have been required for a total duration of less than six weeks during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806.

A 30 percent rating is warranted when 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs have been required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806.
The maximum schedular rating of 60 percent rating is warranted when more than 40 percent of the entire body or more than 40 percent of exposed areas are affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs have been required during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806.

While the Veteran's claim was pending, new rating criteria for evaluating skin disabilities became effective on October 23, 2008; these regulations apply only to claims filed on or after October 23, 2008, or when requested by the Veteran.  Diagnostic Code 7806 was not altered by the regulatory change in October 2008 and the previous and current versions of the diagnostic code are identical.  Thus, any changes to the rating criteria for evaluating skin disabilities does not affect the adjudication of the Veteran's claim for an increased rating. 

After review of the evidence of record, the Board finds that an initial 10 percent evaluation is warranted under Diagnostic Code 7806 for the entire appeal period.  

As noted in the Introduction, the RO assigned a 10 percent for the Veteran's skin disability, effective from May 7, 2013, the date of the Veteran's claim for increase.  Significantly, this issue was on appeal from the June 2009 rating decision.  The RO assigned a 10 percent rating based on the January 2014 VA examination report that documented the Veteran's use of intermittent oral minocycline for a total duration of less than 6 weeks.

In his August 2009 notice of disagreement, the Veteran reported that he took an oral tablet twice a day for his skin disability.  He also reiterated such during the May 2012 Board hearing.  The Veteran is competent to report/testify that he intermittently takes an oral tablet for his skin disability.  Moreover, VA treatment records document the use of minocycline, as needed, during the appeal period (prior to the May 7, 2013 effective date).  As the RO granted a 10 percent rating based on the Veteran's use of the oral therapy, effective from May 7, 2013, the date of the claim for increase; and as this issue has been on appeal since the issuance of the June 2009 rating decision, the Board finds that the 10 percent rating criteria is reasonably shown for the entire appeal period.
Although an initial 10 percent rating is appropriate in this case, a rating in excess of 10 percent is not warranted at any time during the claims period.  

In this case, it is clear that the Veteran's skin disability does not affect 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected.  The medical and lay evidence establishes that the condition is limited to the Veteran's face/beard area.  During the May 2012 Board hearing, the Veteran also stated that his skin disability only affected his face/beard area.  While this area of the body is highly visible, the service-connected pseudofolliculitis barbae does not most nearly affect an area of 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected.  

Furthermore, while the January 2014 VA examiner noted treatment of the condition with intermittent oral corticosteroids during the past 12 months, the record does not indicate that the treatment was required for 6 weeks or more as is provided for an increased 30 percent evaluation.  The VA examiner also found that the Veteran's pseudofolliculitis barbae did not have any systemic manifestations.  While the Veteran reported in August 2009 that he received treatment with a dermatologist at Walter Reed Hospital, he did not respond to subsequent requests for information to allow VA to obtain records from such facility.  Thus, the record does not establish and the Board cannot conclude that the service-connected pseudofolliculitis barbae  most nearly approximates the criteria associated with a rating in excess of 10 percent at any time during the claims period.  

The Board has considered whether there is any other schedular basis for granting a higher rating, but has found none.  In addition, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable to this period because the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court of Appeals for Veterans Claims (Court) has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's disability.  The Veteran's pseudofolliculitis barbae is manifested by symptoms such as intermittent lesions/flare-ups on his face/beard area.  These manifestations are contemplated in the rating criteria.  The rating criteria are therefore adequate to evaluate the disability and referral for consideration of extraschedular rating is not warranted.

Entitlement to a total disability rating due to individual employability resulting from service-connected disability (TDIU) is also an element of all claims for a higher initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, however, the record is negative for evidence that the Veteran is unemployable, and in fact he is currently employed full-time.  There is no medical evidence that the Veteran's pseudofolliculitis barbae has interfered with employment, and the Veteran has not stated that he has lost any time from work or is unable to perform his duties due to the service-connected pseudofolliculitis barbae.  Therefore, remand of a claim for TDIU is not necessary as there is no evidence of unemployability due to the service-connected skin condition.


ORDER

Entitlement to an initial 10 percent rating, but not higher, for the entire appeal period, for pseudofolliculitis barbae is granted.



REMAND

The Board's review of the electronic claims file reveals that additional RO action in the remaining issue on appeal is warranted.  The Veteran is seeking entitlement to an increased initial rating for service-connected lumbar spine disability.  Although the Board sincerely regrets the additional delay, a remand of this claim is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a) 5103A; 38 C.F.R. § 3.159(c). 

In this case, additional pertinent evidence-in particular, the report of a May 2011 VA examination-was received by the RO after the issuance of the September 2010 SOC.  The Board notes, however, after reviewing the Virtual VA/VBMS electronic file, there is no supplemental statement of the case (SSOC) that addresses this evidence, as required by regulation.  See 38 C.F.R. §§ 19.31, 19.37 (2013).  Under these circumstances, the Board has no alternative but to remand the matter on appeal for RO consideration in light of the additional evidence received, in the first instance, and for issuance of an SSOC reflecting such consideration.

The Board also finds that, prior to such adjudication, additional development of this claim is warranted. 

As noted, the file reflects that a VA examination of the low back was most recently conducted in May 2011.  During the May 2012 Board hearing, it was maintained that the Veteran's low back symptoms had become worse since last evaluated.  Additionally, a June 2013 VA outpatient treatment record reflects an increase in low back symptomatology.  In this regard, the Board observes that the duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95.

The Board notes, however, where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence adequately addressing the level of impairment of the disability since the previous examination.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995).  Also, reexamination will be requested whenever there is a need to verify the current severity of a disability.  38 C.F.R. § 3.327(a).

Therefore, a new and contemporaneous examination should be administered to determine the manifestations and level of severity associated with the Veteran's lumbar spine disability, to include recorded findings of range of motion studies.  

The Board also observes that it appears that the Veteran receives treatment for his service-connected lumbar spine through VA and that records current to November 2013 are on file (paperless).  The Board notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered to be constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992). As such, VA is requested to determine whether records dated from December 2013 forward exist and if so, these should be obtained and considered in conjunction with the readjudication of the claims.  See 38 U.S.C.A. § 5103A (b-c); 38 C.F.R. § 3.159(c).

Additionally, while on remand, the Veteran should be given an opportunity to identify any additional relevant medical treatment records, from either private or other Federal facilities, which pertain to his service-connected lumbar spine. Thereafter, all identified records should be obtained for consideration in his appeal.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran shall be given an opportunity to identify any additional evidence, including relevant medical treatment records, from either private or Federal facilities, which pertain to his increased initial rating lumbar spine claim that has not yet been associated with the electronic claims file.  Appropriate steps shall be taken to obtain any identified records.

2.  The AOJ shall request and associate with the file records of VA treatment, evaluation, and hospitalization of the Veteran, dated from December 2013, forward.

3.  After obtaining all outstanding treatment records, the Veteran should be scheduled for an appropriate VA examination to determine the current severity and all manifestations (orthopedic and neurologic) associated with his disability of the lumbar spine.  The electronic file must be made available to the examiner for review of the pertinent medical and other history.  All necessary diagnostic testing, and evaluations should be completed. The Veteran's lay history of symptoms associated with the disability should be recorded.

The examiner is asked to address the following:

(a) Identify, by diagnosis, any currently manifested low back disorder, describing the symptomatology and impairment associated with the diagnosed disorder(s) to the extent possible.  If no such disorder is shown on examination, warranting no diagnosis, the examiner should specifically make such determination for the record and explain why it is concluded that no disability is shown.

(b) Provide the range of motion of the lumbar spine (extension, forward flexion, left and right lateral flexion and left and right rotation), expressed in degrees.  If the Veteran fails/elects not, to participate in these studies, this fact should be specifically annotated in the examination report, along with the reasons given for such decision. 

(c) Determine whether the back exhibits weakened movement, excess fatigability, or incoordination attributable to the service connected back disability and, if feasible, these determinations should be expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, or incoordination.  The examiner is also requested to discuss the overall level of functional impairment attributable to these factors. 

The examiner should express an opinion addressing whether pain could significantly limit functional ability during flare-ups or when the back is used repeatedly over a period of time.  This determination should also, if feasible, be portrayed in terms of the degree of additional range of motion loss due to pain on use or during flare-ups. 

(d) Identify any neurological manifestations associated with the service-connected lumbar spine disorder, as well as any associated bladder or bowel impairment.  The nature of any neurological sign/symptom should be explained and the severity of the impairment described (such as in terms of the level of paralysis - mild/moderate/severe and incomplete or complete). 

(e) State whether the Veteran has intervertebral disc syndrome.  If so, state whether intervertebral disc syndrome results in incapacitating episodes, and if so, the duration of the episodes over the preceding 12 months should be reported. 

The examiner should note that for VA purposes an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 

(f) The examiner is also asked to comment on the impact of the Veteran's low back disability, if any, on his employment and activities of daily life.  A complete rationale for any opinions expressed in this regard should be provided.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence received since the September 2010 statement of the case. If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
JENNIFER HWA
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


